Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 29th, 2022 does not place the application in condition for allowance.
The 112(b) rejections of claims 1-8 are withdrawn due to Applicant’s amendment.
The rejections based over Bentien et al. are maintained.
New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, “the film thickness ratio of the secondary phase silicide is 0.1”.  The term “film thickness” lacks antecedent basis.  It is also unclear how the secondary phase silicide can have a thickness as it appears Applicant is further limiting a composite thermoelectric material.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bentien et al. (US 2010/0139730 A1) in view of Sugioka et al. (JP 2012-174849 A).  Sugioka et al. is mapped to the English machine translation provided by the EPO.

In view of Claim 1, as best understood by the Examiner, Bentien et al. discloses a super lattice of two or more layers (Paragraph 0116) and that one of the materials disclose is a MnSi system (Table 1-2 – MnSi systems are listed).  Accordingly, when MnSi is chosen as the super lattice material a primary phase silicide and secondary phase silicide include the elements Mn and Si.  
In regards to the limitation, “the crystal grain sizes of each of the primary phase silicide and the secondary phase silicide are larger than the average free path of electrons and smaller than the average free path of phonons”. Applicant discloses that the grain size of the primary and secondary phase silicide is from 0 to 100 nm (Abstract). Bentien et al. teaches that the grain sizes are 1 nm to 10 µm (Paragraph 0116 & 0149).  Bentien et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “the crystal grain sizes of each of the primary phase silicide and the secondary phase silicide are larger than the average free path of electrons and smaller than the average free path of phonons”.  See MPEP 2112.01 I.
In regards to the limitation, “the film thickness ratio of the secondary phase silicide is 0.1”.  Bentien et al. discloses that each layer of the super lattice has a thickness from 1 nm to 10 microns (Paragraph 0117).  Accordingly, when the primary phase silicide is chosen to be 10 nm and the secondary phase silicide is 1 nm, Bentien et al. teaches the film thickness ratio of the secondary phase silicide is 0.1.
Bentien et al. does not disclose that the primary and secondary phase silicide comprise an element selected from an element group composed of Al elements, Ga elements and In elements.
	Sugioka et al. discloses that when aluminum is included in a Mn-Si alloy (Page 1, Lines 1-3 & 34-37) that since no rare metal is used the material cost is low, non-toxic and thus environmentally friendly and has high thermoelectric properties (Page 2, Lines 1-3).  Accordingly, it would have been obvious to one of ordinary skill in the art to include aluminum in the primary and secondary phase silicide of Yajima et al. for the advantages of having a low-cost material that is environmentally friendly and has high thermoelectric properties.

	In view of Claim 2, Bentien et al. and Sugioka et al. are relied upon for the reasons given above in addressing Claim 1.  Bentien et al. teaches that the crystal grains of the primary phase silicide and the secondary phase silicide adjacent to each other are connected so as to be lattice-matched with each other (Paragraph 0116 - its noted that super lattice materials have crystal grains that are oriented to one another).

	In view of Claim 3, Bentien et al. and Sugioka et al. are relied upon for the reasons given above in addressing Claim 1.  Bentien et al. teaches that the primary and secondary phase silicide are the MnSiy type crystal structure (Table 1-2 – MnSi systems are listed, accordingly, they have this crystal structure).

	In view of Claim 4, Bentien et al. and Sugioka et al. are relied upon for the reasons given above in addressing Claim 1.  Bentien et al. was relied upon to teach that the primary and secondary phase elements include Mn and Si (Table 1-2 – MnSi systems are listed) while Sugioka et al. was relied upon to teach why it would be obvious aluminum is included in the primary and secondary phases of Bentien et al. Mn-Si alloy (Page 1, Lines 1-3 & 34-37)

	In view of Claim 5, Bentien et al. and Sugioka et al. are relied upon for the reasons given above in addressing Claim 4. Bentien et al. teaches that the primary and secondary phase silicide are the MnSiy type crystal structure (Table 1-2 – MnSi systems are listed, accordingly, they have this crystal structure).

In view of Claim 7, Bentien et al. and Sugioka et al. are relied upon for the reasons given above in addressing Claim 1.  Bentien et al. discloses the thermoelectric material comprises a multilayer structure including the layer of the primary phase silicide and the layer of the secondary phase silicide, wherein the lamination period of the multilayer structure is equal to or larger than 1 nm to 10 µm (Paragraph 0116 & 0149).
In regards to the limitation, “wherein the lamination period of the multilayer structure is equal to or larger than 10 nm and smaller than 50 nm”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranges disclosed by Bentien et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 8, Bentien et al. and Sugioka et al. are relied upon for the reasons given above in addressing Claim 7. Bentien et al. was relied upon to teach that the primary and secondary phase elements include Mn and Si (Table 1-2 – MnSi systems are listed) while Sugioka et al. was relied upon to teach why it would be obvious aluminum is included in the primary and secondary phases of Bentien et al. Mn-Si alloy (Page 1, Lines 1-3 & 34-37).  Bentien et al. discloses that the multilayer structure is a structure in which the layers of the primary phase silicide and the layers of the secondary phase silicde are alternately laminated (Paragraph 0116 – super-lattice structure) and that the lamination period of the multilayer structure can vary between 1 nm to 10 µm (Paragraph 0116 & 0149).
In regards to the limitation, “the film thickness ratio of the secondary phase silicide is included in a range from not smaller than 0.1 to not larger than 0.25 or in a range from not smaller than 0.65 to not larger than 0.90”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranges disclosed by Bentien et al. such that the secondary phase is selected to be 1 nm and the primary phase selection is 4 nm because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 13, Bentien et al. and Sugioka et al. are relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that the thermoelectric material has a resistivity defined by the formula outlined in claim 13.  It is the Examiner’s position that any thermoelectric material has a resistivity defined by this formula.  


Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bentien et al. (US 2010/0139730 A1) in view of Funahashi (US 2015/0228881 A1).

In view of Claim 1, Bentien et al. discloses a super lattice of two or more layers (Paragraph 0116 - its note) and that one of the materials disclose is a MnSi system (Table 1-2 – MnSi systems are listed).  Accordingly, when MnSi is chosen as the super lattice material a primary phase silicide and secondary phase silicide include the elements Mn and Si.  
In regards to the limitation, “the crystal grain sizes of each of the primary phase silicide and the secondary phase silicide are larger than the average free path of electrons and smaller than the average free path of phonons”. Applicant discloses that the grain size of the primary and secondary phase silicide is from 0 to 100 nm (Abstract). Bentien et al. teaches that the grain sizes are 1 nm to 10 µm (Paragraph 0116 & 0149).  Bentien et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “the crystal grain sizes of each of the primary phase silicide and the secondary phase silicide are larger than the average free path of electrons and smaller than the average free path of phonons”.  See MPEP 2112.01 I.
In regards to the limitation, “the film thickness ratio of the secondary phase silicide is 0.1”.  Bentien et al. discloses that each layer of the super lattice has a thickness from 1 nm to 10 microns (Paragraph 0117).  Accordingly, when the primary phase silicide is chosen to be 10 nm and the secondary phase silicide is 1 nm, Bentien et al. teaches the film thickness ratio of the secondary phase silicide is 0.1.
Bentien et al. does not disclose that the primary and secondary phase silicide comprise an element selected from an element group composed of Al elements, Ga elements and In elements.
	Funahashi teaches that when aluminum is included in a MnSi system that the material exhibits excellent thermoelectric conversion performance in air and has satisfactory oxidation resistance and excellent durability in this temperature range (Paragraph 0011).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include aluminum in the primary and secondary phase silicide of Bentien et al. for the advantages of having a material that exhibits excellent thermoelectric conversion performance in air and has satisfactory oxidation resistance and excellent durability in this temperature range.

	In view of Claim 2, Bentien et al. and Funahashi are relied upon for the reasons given above in addressing Claim 1.  Bentien et al. teaches that the crystal grains of the primary phase silicide and the secondary phase silicide adjacent to each other are connected so as to be lattice-matched with each other (Paragraph 0116 - its noted that super lattice materials have crystal grains that are oriented to one another).

	In view of Claim 3, Bentien et al. and Funahashi are relied upon for the reasons given above in addressing Claim 1.  Bentien et al. teaches that the primary and secondary phase silicide are the MnSiy type crystal structure (Table 1-2 – MnSi systems are listed, accordingly, they have this crystal structure).

	In view of Claim 4, Bentien et al. and Funahashi are relied upon for the reasons given above in addressing Claim 1.  Bentien et al. was relied upon to teach that the primary and secondary phase elements include Mn and Si (Table 1-2 – MnSi systems are listed) while Funahashi was relied upon to teach why it would be obvious aluminum is included in the primary and secondary phases of Bentien et al. Mn-Si alloy (Paragraph 0011)

	In view of Claim 5, Bentien et al. and Funahashi are relied upon for the reasons given above in addressing Claim 4. Bentien et al. teaches that the primary and secondary phase silicide are the MnSiy type crystal structure (Table 1-2 – MnSi systems are listed, accordingly, they have this crystal structure).

In view of Claim 6, Bentien et al. and Funahashi are relied upon for the reasons given above in addressing Claim 4.  Funahashi discloses an elemental ratio of 3.0:4.0:2.3 of a Mn:Si:Al system (Paragraph 0042).
In regards to the limitation, “wherein an Mn: Si: Al ratio is between 36.4: 63.6: 0 (at %) and Mn: Si: Al = 33.3: 33.3:33.4 (at %)”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranges disclosed by Funahashi because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 7, Bentien et al. and Funahashi are relied upon for the reasons given above in addressing Claim 1.  Bentien et al. discloses the thermoelectric material comprises a multilayer structure including the layer of the primary phase silicide and the layer of the secondary phase silicide, wherein the lamination period of the multilayer structure is equal to or larger than 1 nm to 10 µm (Paragraph 0116 & 0149).
In regards to the limitation, “wherein the lamination period of the multilayer structure is equal to or larger than 10 nm and smaller than 50 nm”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranges disclosed by Bentien et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 8, Bentien et al. and Funahashi are relied upon for the reasons given above in addressing Claim 7. Bentien et al. was relied upon to teach that the primary and secondary phase elements include Mn and Si (Table 1-2 – MnSi systems are listed) while Funahashi was relied upon to teach why it would be obvious aluminum is included in the primary and secondary phases of Bentien et al. Mn-Si alloy (Paragraph 0011).  Bentien et al. discloses that the multilayer structure is a structure in which the layers of the primary phase silicide and the layers of the secondary phase silicde are alternately laminated (Paragraph 0116 – super-lattice structure) and that the lamination period of the multilayer structure can vary between 1 nm to 10 µm (Paragraph 0116 & 0149).
In regards to the limitation, “the film thickness ratio of the secondary phase silicide is included in a range from not smaller than 0.1 to not larger than 0.25 or in a range from not smaller than 0.65 to not larger than 0.90”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranges disclosed by Bentien et al. such that the secondary phase is selected to be 1 nm and the primary phase selection is 4 nm because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 13, Bentien et al. and Funahashi are relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that the thermoelectric material has a resistivity defined by the formula outlined in claim 13.  It is the Examiner’s position that any thermoelectric material has a resistivity defined by this formula.  

Response to Arguments
Applicant argues that Bentien does not disclose the crystal grain sizes of each of the primary phase silicide and the secondary phase silicide are larger than the average free path of electrons and smaller than the average free path of phonons.  The Examiner respectfully points out to Applicant that In regards to the limitation, “the crystal grain sizes of each of the primary phase silicide and the secondary phase silicide are larger than the average free path of electrons and smaller than the average free path of phonons”. Applicant discloses that the grain size of the primary and secondary phase silicide is from 0 to 100 nm (Abstract). Bentien et al. teaches that the grain sizes are 1 nm to 10 µm (Paragraph 0116 & 0149).  Bentien et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “the crystal grain sizes of each of the primary phase silicide and the secondary phase silicide are larger than the average free path of electrons and smaller than the average free path of phonons”.  See MPEP 2112.01 I. Accordingly, this argument is unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726